825 F.2d 407Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Irene MOORE, Plaintiff-Appellant,v.Freda HOLLINGSWORTH, individually and as an employee andagent of said Mercer County Bank; Kermit Tolliver,individually and as Executor of theEstate of Ethel Allen,deceased, Defendant-Appellee.
No. 86-3723
United States Court of Appeals, Fourth Circuit.
Submitted June 17, 1987.Decided July 27, 1987.

Irene Moore, appellant pro se.
C. William Davis, Richardson, Kemper, Hancock & Davis, for appellee Hollingsworth.
Ira Mason Smith, Smith & Lilly, for appellee Tolliver.
Before RUSSELL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Irene Moore brought this suit alleging that her brother Kermit Tolliver, a bank, and two employees of that bank deprived her of certain assets held by her mother in a safe deposit box at her mother's death.  The district court dismissed the claims against the bank and its employees prior to trial.  After a bench trial, the district court involuntarily dismissed the suit on Tolliver's motion for a directed verdict after determining that Moore had failed to present any admissible evidence that she 'owned' the assets at the time of her mother's death.  Moore appeals; we affirm.


2
This Court reviews involuntary dismissals under a 'clear error' standard.  Tingley v. Henson Aviation, Inc., 789 F.2d 275, 277 (4th Cir. 1986).  Under this standard, the district court's finding that Moore failed to establish a prima facie case may not be upset unless clearly erroneous under Fed.  R. Civ. P. 52(a).  Tingley, 789 F.2d at 277.


3
After a careful review of the record, including the transcript, we agree with the district court that Moore failed to establish legal entitlement to the contents of the safe deposit box.  The district court's judgment was proper.


4
We dispense with oral argument because the facts and legal arguments are adequately presented in the briefs and record and oral argument would not significantly aid the decisional process.


5
AFFIRMED.